150 Ga. App. 74 (1979)
256 S.E.2d 622
HINES
v.
TINNIN et al.
57235.
Court of Appeals of Georgia.
Submitted February 7, 1979.
Decided April 30, 1979.
Rehearing Denied May 23, 1979.
Michael R. Casper, for appellant.
Barfield & Friedberg, Stephen M. Friedberg, Jim Barfield, for appellees.
SMITH, Judge.
Tinnin sued Hines for damages to personal property. Hines files this appeal from a verdict and judgment in favor of Tinnin alleging as error: the denial of his motions *75 for a judgment notwithstanding the verdict, for a new trial on the general grounds, and for a new trial on certain specific grounds. We affirm.
Hines leased an antique airplane from Tinnin and force-landed it on I-85. Tinnin alleged that the forced landing was due to the negligence of Hines in allowing the airplane to run out of fuel. Hines countered that the forced landing was due to a malfunction in the fuel system.
1. Judgments notwithstanding the verdict are only considered where a valid motion for a directed verdict has been made. Durden v. Henderson, 212 Ga. 807 (1) (96 SE2d 362) (1957). There was no such motion here. The trial court was correct in its ruling.
2. The proper standard to be used by this court in reviewing the overruling of a motion for a new trial on the general grounds is the "any evidence" test. Franklin v. State, 136 Ga. App. 47, 48 (220 SE2d 60) (1975). Testimony in the record was sufficient to sustain the charge that the accident was due to Hines' negligence.
3. Exceptions to the charge not made at the time required by § 17(a) of the Appellate Practice Act of 1956, Code Ann. § 70-207 (a) (Ga. L. 1965, pp. 18, 31; 1966, pp. 493, 498; 1968, pp. 1072, 1078), raise no question for determination on appeal. Stubbs v. Daughtry, 115 Ga. App. 22 (5) (153 SE2d 633) (1967).
4. The remaining enumerations are without merit.
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.